TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-04-00431-CR



                                  Roy Alton Edmondson, Jr., Appellant

                                                   v.

                                      The State of Texas, Appellee




    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
        NO. 4977, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING



                              MEMORANDUM OPINION


                In March 1997, appellant Roy Alton Edmondson, Jr., pleaded guilty to the aggravated

sexual assault of a child. See Tex. Pen. Code Ann. § 22.021 (West Supp. 2004-05). The district

court deferred adjudication and placed appellant on community supervision. In May 2004, after a

hearing on the State’s motion to adjudicate, the court adjudged appellant guilty and sentenced him

to thirty-five years in prison.

                Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: June 23, 2005

Do Not Publish




                                                 2